Mr. Justice Baker delivered the opinion of the court. Abstract of the Decision. 1. Criminal law, § 39*—what is effect of appearance. Where, defendant in a criminal case appears and submits the ease to the court, the only question is whether defendant is guilty as charged, and in such case the facts relating to his arrest are immaterial. 2. Municipal corporation, § 863*—when complaint for violating ordinance states single offense. A complaint under section 2012 of the Revised Municipal Code of Chicago, charging a violation of the ordinance, in that defendant “did make, aid, countenance and assist in making an improper noise, riot, disturbance, breach of the peace and diversion tending to a breach of the peace,” charges a single offense only, and is not a blanket complaint.